DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
2.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “compartment connected to … the topside of the frame” in claims 1 and 35 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 102
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

4.	Claim(s) 1, 6-9, 27-29 and 38 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ye (US 2018/0208301 A1).
5.	Regarding Claim 1, Ye discloses an unmanned aerial vehicle (para. [0071]; UAV 100 as seen in FIG. 1) comprising:
	a frame (10) elongated along a frame axis (FIG. 1), the frame comprising a leading side and an aft side (a frame of an UAV by definition comprises a leading and an aft side, however see FIG. 1 for a leading and aft sides), the frame further comprising a left end portion and a right end portion (left and right end portions to the left and right of frame 10 as seen in FIG. 1), the frame further comprising an underside and a topside (a top side and underside of frame 10 as seen in FIG. 1);
a first forward rotor assembly (30) connected to the left end portion of the frame (10); 
a second forward rotor assembly (30) connected to the right end portion of the frame (10), the first forward rotor assembly and the second forward rotor assembly being positioned on the leading side of the frame (see rotor assemblies 30 with respect to the leading side as seen in FIG. 1); 
a compartment (para. [0074]; compartment 101 as seen in FIG. 1) connected the underside or topside of to the frame (frame 10 comprising of the compartment 101 formed therein such that compartment is connected to the topside of frame 10), the compartment comprising a leading side (a leading side such as a portion of compartment 101 that can be in proximity to the leading side of the frame 10); and 
a curved leading-edge fairing (para. [0074]; fairing curved leading edge fairing 11 as seen in FIG. 1) disposed on the frame (10), wherein a portion of the curved leading-edge fairing extends to cover the leading side of the compartment (para. [0041] and FIG. 1), and wherein the curved leading-edge fairing reduces drag during flight in a forward direction to enable a substantially level flight profile (para. [0074]; fairing 11 disclosed as being streamlined to reduce air resistance (i.e. drag) during a flight of the UAV as such the fairing is capable of performing the function of reducing drag during flight in a forward direction enable a substantially level flight profile, and further all fuselages, bodies, shells and other equivalents frames for aircrafts/UAVs frames are by definition designed to reduce drag and facilitate a level flight profile).
6.	Regarding Claim 6, Ye discloses the unmanned aerial vehicle of claim 1, wherein the curved leading-edge fairing comprises an upper edge, a lower edge, and a continuous curvature from the upper edge to the lower edge (a lower edge at the leading side of fairing 11, an upper edge on the aft side of fairing 11 and a continues curvature extending from the lower edge to the upper edge as seen in FIG. 1).
7.	Regarding Claim 7, Ye discloses the unmanned aerial vehicle of claim 1, wherein the curved leading-edge fairing substantially convers the leading side of the frame and the leading of the compartment (fairing 11 as seen in FIG. 1 at least covers the leading side of frame 10 as well as the leading side of compartment 101).
8.	Regarding Claim 8, Ye discloses the unmanned aerial vehicle of claim 1, wherein a pitch angle of the frame about the frame is less than 13 degrees when the unmanned aerial vehicle is traveling a forward direction at airspeeds up to 50 knots (para. [0074]; UAV 100 having a streamlined and curved leading-edge fairing by definition allows for frame 10 of the UAV 100 to be pitched by a certain angle with respect to a forward direction in forward flight, as such UAV 100 is capable of performing the function of having a pitch angle of less than 13 degrees when the UAV is traveling a forward direction at airspeeds up to 50 knots).
9.	Regarding Claim 9, Ye discloses the unmanned aerial vehicle of claim 1, wherein a pitch angle of the frame about the frame is less than 10 degrees when the unmanned aerial vehicle is traveling a forward direction at airspeeds up to 50 knots (para. [0074]; UAV 100 having a streamlined and curved leading-edge fairing by definition allows for frame 10 of the UAV 100 to be pitched by a certain angle with respect to a forward direction in forward flight, as such UAV 100 is capable of performing the function of having a pitch angle of less than 10 degrees when the UAV is traveling a forward direction at airspeeds up to 50 knots).
10.	Regarding Claim 27, Ye discloses the unmanned aerial vehicle of claim 1, further comprising:
	a first aft rotor assembly (30) connected to the left end portion of the frame (10); and
	a second aft rotor assembly (30) connected to the right end portion of the frame (10), the first aft rotor assembly and the second aft rotor assembly being positioned on the aft side of the frame (first and second aft rotor assemblies positioned on the aft side of the frame via aft extending booms 21 as seen in FIG. 1)
11.	Regarding Claim 28, Ye discloses the unmanned aerial vehicle of claim 27, further comprising:
	a first aft boom (21) connecting the first aft rotor assembly (30) to the left end portion of the frame (10);
	a second aft boom (21) connecting the second aft rotor assembly (30) to the right end portion of the frame (10).
12.	Regarding Claim 29, Ye discloses the unmanned aerial vehicle of claim 27, wherein each of the first aft rotor assembly (30) and the second aft rotor assembly (30) comprising:
	a rotor shaft defining a rotor shaft axis (para. [0080]; rotor shaft 312a defines a rotor shaft axis as seen in FIG. 2);
	a rotor (32) connected to the rotor shaft (312a); and
	a motor (1) operatively connected to the rotor shaft (312a) to cause the rotor shaft to rotate about the rotor shaft axis (a motor connected to a rotor shaft by definition causes the rotor shaft to rotate about a rotor shaft axis). 
13.	Regarding Claim 38, see the discussion above regarding claim 1.

14.	Claim(s) 35 and 39 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fredricks et al. (US 2020/0324894 A1), hereinafter “Fredricks”.
15.	Regarding Claim 35, Fredricks discloses a method for reducing drag during flight of unmanned aerial vehicle (Abstract, paras. [0051], [0061], [0097]-[0098] and [0105] and FIG. 1), comprising:
	a frame elongated along a frame axis (frame 2500 of fairing 110 of UAV 100 as seen in FIGS. 1 and 25),
	the frame comprising a leading side and aft side (a leading side such as a front side and an aft such as aft of the frame 2500 as seen in FIGS. 1 and 25),
	the frame further comprising a left end portion and a right end portion (FIGS. 1 and 25), 
	the frame further comprising an underside and a top side (underside and topside of frame 2500 as seen in FIG. 24),
at least three rotor assemblies connected to the left end portion of the frame by way of a plurality of first booms (rotor assemblies 200 on the left and right of the frame 2500 on respective booms 120/130 as seen in FIG. 1),
at least three rotor assemblies (200) connected to the right end portion of the frame by way of a plurality of second booms (120) and a compartment connected to the underside or topside of the frame, the compartment comprising a leading side (para. [0090]-[0091]; frame 2500 disclosed as accommodating at least an isolation system 2700 as well as a fuel tank 2610, battery 2620 such that frame 2500 comprises of a compartment as well as another compartment as seen in FIG. 25 positioned below and about the center of frame 2500 such that the compartment is connected to the underside of frame 2500, with both compartments having at least leading sides that are in proximity to the leading side of frame 2500)
the method comprising: 
positioning a curved leading-edge fairing (110) over at least a portion of the leading side of the frame (2500) and over at least a portion of the leading side of the compartments (with consideration of fairing 110 covering and encompassing frame 2500 and the arrangement of each compartment with respect to frame 2500, the fairing 110 must also be covering the compartments including each leading side of each compartment);
positioning a first forward boom fairing (310/330) over a boom of the plurality first booms (120); and positioning a second forward boom fairing (310/330) over a boom of the plurality of second booms (120).
16.	Regarding Claim 39, see the discussion above regarding claim 35.

Claim Rejections - 35 USC § 103
17.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

18.	Claim(s) 10-11, 14, 17, 20 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ye (US 2018/0208301 A1), in view of Fredricks et al. (US 2020/0324894 A1).
19.	Regarding Claim 10, Ye discloses the unmanned aerial vehicle of claim 1, further comprising:
	a pair of outboard rotor assemblies (30) disposed on a pair of outboard booms (22).
	Ye is silent regarding a pair of forward boom fairings.
	Fredericks discloses an unmanned aerial vehicle (Fredericks Abstract and FIG. 1) comprising a pair of outboard rotor assemblies on a pair of outboard booms (paras. [0050]-[0051] and [0053]-[0054]; outboard rotor assemblies 200 on outboard booms 120 with respect to frame 2500 and fairing 110 of UAV 100); and
	a pair of forward boom fairings disposed on the pair of outboard booms (forward boom fairings 310 disponed on the pair of outboard booms 120 as seen in FIGS. 1 and 3).
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to configure the invention Ye to use the arrangement of Fredericks, as a known arrangement for the purpose of providing additional drag reduction means for an unmanned aerial vehicle as well as optimizing the overall aerodynamic characteristics of the unmanned aerial vehicle. 
20.	Regarding Claim 11, modified Ye discloses the unmanned aerial vehicle of claim 10, wherein the curved leading-edge fairing (fairing 11 as disclosed by Ye) and the pair of forward boom fairings (forward boom fairings 330 as disclosed by Fredericks) reduce drag during flight in the forward direction to enable a predetermined reduction in a pitch angle of the frame about the frame axis when the unmanned aerial vehicle moves in the forward direction (fairing 11 as disclosed by Ye in para. [0074] for reducing drag experienced by the UAV allows the UAV to be perform the intended function of reducing drag during flight in the forward direction to enable a predetermined reduction in a pitch angle of the frame about the frame axis when the unmanned aerial vehicle moves in the forward direction).
21.	Regarding Claim 14, modified Ye discloses (see Fredericks) the unmanned aerial vehicle of claim 10, wherein: 
the pair of outboard booms (120) comprises a first outboard boom (120) comprising a leading side and an aft side (FIG. 1), the first outboard boom further comprising a proximal end portion and a distal end portion opposed from the proximal end portion (a distal and proximal end portions of boom 120 as seen in FIG. 1), the proximal end portion of the first outboard boom (120) being connected  (FIG. 1) to the left end portion of the frame (2500);  -3-Docket No. 19-3862-US-NP
Preliminary Amendment the pair of outboard rotor assemblies (200) comprises a first outboard rotor assembly (200) connected to the distal end portion (FIG. 1) of the first outboard boom (120); and the pair of forward boom fairings (310/330) comprises a first forward boom fairing (330) positioned over at least a portion of the leading side of the first outboard boom (120).
22.	Regarding Claim 17, modified Ye discloses (see Fredericks) the unmanned aerial vehicle of claim 14, wherein: 
the pair of outboard booms further comprises a second outboard boom (120) comprising a leading side and an aft side (FIG. 1), the second outboard boom (120) further comprising a proximal end portion and a distal end portion opposed from the proximal end portion (FIG. 1), the proximal end portion of the second outboard boom (120) being connected (FIG. 1) to the right end portion of the frame (2500); 
the pair of outboard rotor assemblies (200) further comprises a second outboard rotor assembly (200) connected to the distal end portion of the second outboard boom (120); and the pair of forward boom fairings (310/330) further comprises a second forward boom fairing (310) positioned over at least a portion of the leading side of the second outboard boom (120).
23.	Regarding Claim 20, Modified Ye discloses (see Fredericks) the unmanned aerial vehicle of claim 17, further comprising a pair of aft boom fairings (330) disposed on the pair of outboard booms (120), 
wherein the pair of aft boom fairings (330) comprises a first aft boom fairing (330) positioned over at least a portion of the aft side of the first outboard boom (120) and a second aft boom fairing (330) positioned over at least a portion of the aft side of the second outboard boom (120).
24.	Regarding Claim 22, modified Ye discloses (see Fredericks) the unmanned aerial vehicle of claim 10, further comprising a pair of aft boom fairings (330) disposed on the pair of outboard booms (120).

Allowable Subject Matter
Claim 31 is allowed.
Claims 16 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims as well as overcoming drawing objections. 


Response to Arguments
Applicant's arguments filed on 11/11/2022 have been fully considered but they are not persuasive. 
With regard to arguments pertaining to claims 1 and 35, the applicant asserts that the examiner indicated that the current amendments to claims 1 and 35 appears to overcome the rejection. The examiner agrees regarding the statement that the proposed amendments discussed in the interview on 10/20/2020 appeared to overcome the rejection, however, the amendments as currently filed and reflective of the proposed amendments do not overcome the prior art of record. Therefore, the arguments are non-persuasive and the rejections are currently maintained. No further arguments were made of record. For the purpose of expedited prosecution, the examiner suggests incorporating the allowable subject matter found in claims 16 and 19 as noted in the office action mailed on 08/25/2022 and currently noted in the instant office action in order to definitively overcome the prior art of record. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
     Any inquiry concerning this or any earlier communication from the examiner should be directed to Examiner Arfan Sinaki, whose telephone number is 571-272-7185.  The examiner can normally be reached Monday-Friday from 8:00 am to 6:00 pm.
     If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Joshua J. Michener can be reached at 571-272-1467. The fax number for the organization to which this application or proceeding is assigned is 571-273-8300.
     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/A.Y.S./
Examiner, Art Unit 3642

	


/JOSHUA J MICHENER/               Supervisory Patent Examiner, Art Unit 3642